UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6159



RENARD SAVAGE-BEY,

                                           Petitioner - Appellant,

          versus


EDDIE PEARSON, Warden, Sussex State II Prison,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-1126-AM)


Submitted:   May 30, 2002                   Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Renard Savage-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Renard Savage-Bey appeals the district court’s order denying

relief on his petition filed pursuant to 28 U.S.C. § 2241 (1994).

We dismiss the appeal for lack of jurisdiction because Savage-Bey’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

August 29, 2001.    Savage-Bey’s notice of appeal was filed on

January 17, 2002. Because Savage-Bey failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we deny a certificate of appealability and dismiss the

appeal.*   We dispense with oral argument because the facts and


     *
       In his informal brief, Savage-Bey states that he also seeks
to appeal the district court’s January 15, 2002, order denying his
motion for reconsideration and his motion to reopen the time to
file an appeal.    Although Savage-Bey’s informal brief could be
construed as a notice of appeal, Smith v. Barry, 502 U.S. 244, 248
(1992), the brief was filed beyond the applicable thirty-day appeal
period. Fed. R. App. 4(a)(1). Thus, we do not have jurisdiction
to review the order and express no opinion as to its validity.


                                  2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3